United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, OFFICE OF
INSPECTOR GENERAL, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0701
Issued: October 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2014 appellant, through counsel, filed a timely appeal from a February 3,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 1, 2012 appellant, then a 42-year-old auditor, filed an occupational disease claim
alleging depression and anxiety disorder as employment related. She alleged that she first
1

5 U.S.C. § 8101 et seq.

became aware of this condition on November 4, 2010 and realized that it was employment
related on April 12, 2012. The factors of employment identified by appellant included
discriminatory acts, harassment, and hostile work environment caused by her manager and
coworker. Appellant stopped work on March 12, 2012.
In an undated statement, appellant described an October 5, 2011 encounter with Samuel
Nkansah, the auditor in charge, which occurred while on a site visit at the Dulles Plant and
Distribution Center. She was on the plant workroom floor writing on her notepad and waiting
for the workroom supervisor when Mr. Nkansah joined her and started to make conversation.
Appellant stated that she acknowledged his presence and made a gesture indicating that he
should wait a minute.
Appellant alleged that Mr. Nkansah approached her with a hostile demeanor and that his
manner caused her to become fearful and anxious. She alleged that he stated, “Who do you think
you are telling me to wait? Do not ever tell me to wait, I tell you to wait.” Appellant indicated
that Mr. Nkansah’s attitude made her afraid and very apologetic. She apologized twice hoping to
calm him down and explained that she was not being disrespectful.
After the October 5, 2011 incident, appellant alleged that Mr. Nkansah “attacked her
work papers.”
She informed Nathaniel Adusei, another manager and Mr. Adusei in
October 2001 met jointly with her and Mr. Nkansah. Mr. Adusei informed appellant that both he
and Mr. Nkansah would review her working papers. On October 14, 2011 appellant,
Mr. Adusei, and Mr. Nkansah met to discuss the October 5, 2011 incident. Mr. Nkansah denied
the incident took place.
On November 7, 2011 appellant stated that she met with Mr. Adusei to discuss her annual
performance appraisal. Mr. Adusei told her that she was not performing at her grade level and
that he would be issuing a performance expectation memorandum (PEM). On November 8,
2011 appellant forwarded an e-mail regarding the October 5, 2011 incident to Andrea
Deadwyler, audit director, who told her during their telephone conversation, that if Mr. Adusei,
believed that appellant should be issued a PEM she would support his action as he knew her
work better.
Appellant alleged both men attacked her work and provided her with 70 coaching notes.
She was issued via e-mail a 60-day PEM. Appellant reported that Mr. Adusei directed her to
review all her work products (at least 100 work products) during the time she took leave for
Thanksgiving and Christmas. She filed an Equal Employment Opportunity (EEO) Complaint in
February 2012. In March 2012, appellant stated that she was hospitalized as a result of the
discrimination, harassment, and hostile work environment. She stated that when a friend
requested Family Medical Leave Act (FMLA) on her behalf, Mr. Adusi denied the request.
Appellant asserted that he sent her harassing e-mails and called her at home with the message
that if she did not return to work the next day, she would be considered absent without leave.
She denied any other sources of stress during that time frame.
In an undated statement, Mr. Adusei took issue with appellant’s allegations. On
October 14, 2011 he stated that he met with her and Mr. Nkansah about the October 5, 2011
incident. Mr. Adusei stated that Mr. Nkansah denied appellant’s allegations. He informed them

2

both that, since he had not been present when the alleged incident occurred, he could not
determine who was telling the truth. On November 7, 2011 Mr. Adusei met with appellant to
discuss her annual performance. During that meeting, he informed her that she was not
performing at her GS-13 grade level and, as a result, a PEM would in fact be issued. Mr. Adusei
explained that this was to allow appellant to improve her performance. He stated that her appeal
of her annual performance rating had been denied by the Deputy Inspector General for Support
Operations.
As appellant’s audit manager, Mr. Adusei indicated that he is responsible for evaluating
appellant’s performance. He stated that he had explained to her the consequences of
unacceptable performance during the 60-day PEM and met with her on several occasions during
that period to discuss her work performance. Mr. Adusei stated that appellant’s work did not
meet expectations and, on December 21, 2011, she was allowed to revise her working papers
before resubmitting them for review.
Mr. Adusi reported that appellant’s working papers continued to show an inattention to
detail, incorrect grammar, missing conclusions and a lack of clarity. He stated that he reviewed
Mr. Nkansah’s coaching notes to appellant and agreed with them.
On January 26, 2012 the last day, appellant was at the office, she asked Mr. Adusei if he
was ready to issue the Performance Improvement Plan (PIP). Mr. Adusei answered that he was
still reviewing her working papers and he would let her know his decision after the review. He
stated that he told appellant that her working papers were not clear and concise and that he had
difficulty reviewing them. This caused major delays in getting work papers finalized.
Mr. Adusei placed her on a 90-day PIP on February 29, 2012. He informed appellant via an
e-mail that she was performing unacceptable work for a Journey Band auditor and his assessment
was based on her work products during the 60-day period covered by the PEM.
Regarding her request for FMLA leave forms, Mr. Adusei stated that he did not know the
person making the request on behalf of appellant and did not think it was appropriate to provide
official forms to strangers. He noted that she had other alternatives to obtain an FMLA form.
Mr. Adusei stated that he received an excuse slip via fax from appellant on March 12,
2012 which stated that she should be excused from work due to illness. On March 15, 2012 he
sent her an e-mail that he had not heard from her since the excuse slip. Mr. Adusei mentioned in
his e-mail that he called appellant’s house on March 13, 2012 and was informed that she was in
the hospital and requested FMLA on her behalf. He asked that she call him, but the call was not
returned. Mr. Adusei indicated that he called appellant again on March 14 and 15, 2012, and left
voice messages for her to return his call, but she did not. He noted that her excuse slip did not
say when she would return to work and he needed to find out that information. On March 16,
2012 appellant left a voice message for Mr. Adusei indicating that she was returning his
telephone calls and that she was taking a leave of absence. Mr. Adusei returned her call
approximately 20 minutes later, but no one answered and he left a voice message requesting that
she submit the leave of absence request in writing. He stated that appellant never submitted her
leave of absence request and he was advised to designate her absence from work as absent
without leave (AWOL) status since she had not contacted him for several days and he had no

3

indication of how long she would be out. On March 20, 2012 Mr. Adusei had a telephone
conversation with her and informed her that she was on AWOL status.
Mr. Adusei told appellant during the conversation that he had not received an updated
medical report from her and he instructed her to report to work. He denied her allegations of
harassment at work and via e-mail were discriminatory or harassing. Several attachments were
included to support Mr. Adusei’s statements.
In a letter dated May 15, 2012, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required to support her claim and given 30 days to provide the requested information.
In an undated statement, appellant repeated her allegations. She also noted that her
disapproved annual leave requests from March 12 to15 and 19 to 23, 2012 were later approved
as earned annual leave.
Appellant also submitted medical reports dated February 9, May 6 and 21, and July 13,
2012; a May 12, 2012 Form CA-20; several letters of interviews concerning unauthorized
overtime usage, duplicative CA-20 forms, e-mails from appellant dated October 11, 14, and
November 22, 2011 and February 1, 2, and 3, 2012; e-mails from the employing establishment
dated October 11, November 8, and December 21, 2011, January 27, February 1, 2, 3, and 29,
March 15 and 16, 2012; an excuse slip dated March 12, 2012; employee performance evaluation
reports; the employing establishments regulations concerning performance; appellant’s signed
statement of certification from the development letter; an award brochure, duplicate notices of
unsatisfactory performance dated November 18, 2011 and February 29, 2012; list of provider
and pharmacy, leave notification, position description, EEO investigative affidavit; Form CA-7
forms for the period beginning from May 7 to June 15, 2012; and congressional inquiries about
appellant’s claim.
By decision dated August 10, 2012, OWCP denied appellant’s claim on the grounds that
she did not establish any compensable work factors. It noted that she had attributed her
condition to the administrative functions of the employing establishment and that no error or
abuse was shown that would bring these actions into the performance of duty. OWCP further
found that appellant did not submit sufficient evidence to substantiate her allegations of
discrimination or harassment and that she worked in a hostile work environment.
On July 17, 2013 OWCP received a reconsideration request from appellant. In a July 17,
2013 statement, appellant stated that she worked as an auditor for the employing establishment
from 2008 until October 2012, when she was terminated.
Appellant indicated that the pressure to find cost savings was tremendous from the day
she started this position. She stated that her work as an auditor required her to make
recommendations that directly affected people’s lives as they might lose their jobs. Overtime,
appellant alleged that she was tormented by how her work was affecting the lives of the people
she audited. She reported that she felt overwhelmed by the stress and the duties associated with
her position. Appellant also reported being micromanaged and constantly being set up to fail.

4

Appellant reported that she had been evaluated as “satisfactory” in her annual review on
November 7, 2011, but two weeks later, she was placed on a PEM. During this time, she stated
that she continued to deteriorate due to the stresses of simply performing her job and being
criticized for her work performance. Appellant indicated that these criticisms started in late 2011
and coincided with her deteriorating emotional condition.
In November 2012, appellant began treatment with Bernadette C. Beasley, a licensed
clinical psychologist, due to the effect her day to day duties had on her. She indicated that her
condition deteriorated and she was hospitalized from March 9 to 13, 2012. After her discharge,
appellant treated with Dr. Joseph Beck, a Board-certified psychiatrist. She provided an account
of audits conducted. Appellant reported interviewing with various managers and the stress she
experienced when audit results were suggestive of the need for downsizing. Again, she reported
work stress when engaged in determining as an auditor whether charges were reasonable.
Appellant reported instances of experiencing stress when discovering that contracts were
modified without sufficient price or cost analyses.
Appellant stated that she experienced stress because she was unable to report deletion of
clock rings, disallowances for overtime and what she felt were improper payments or schedule
reports. She concluded that her stress resulted from discovering that the findings of her audit had
an impact on others’ lives. Appellant stated that the stress and pressure she felt became so
overwhelming that she could no longer perform the duties of her job. The personnel actions
taken due to her poor performance finally made her so depressed that she had to be admitted into
the hospital.
A medical report dated June 19, 2013 from Dr. Beck was submitted along with several
treatment notes dated April 19, 23, May 29, June 27, July 13, August 17, September 14,
December 3, 2012 and February 4, March 6 and May 8, 2013. Also submitted were hospital
records from Riverside Medical Center with an admit date of March 9, 2012 and a discharge date
of March 12, 2012.
By decision dated February 3, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
2

V.W., 58 ECAB 428, 431 (2007); Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

L.D., 58 ECAB 344, 350 n.8 (2007); Robert Breeden, 57 ECAB 622, 625 (2006).

5

illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.5
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.7 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.8 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.9
The Board has held that the manner in which a supervisor exercises his or her discretion
generally falls outside the coverage of FECA. This principal recognizes that a supervisor or
manager must be allowed to perform their duties and that employee’s will, at times, disagree
with actions taken. Mere disagreement with or dislike of actions taken by a supervisor or
manager will not be compensable absent evidence establishing error or abuse.10 Although the
handling of leave requests and attendance matters are generally related to employment, they are
administrative matters and not a duty of the employee.11
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish compensable work factors. The Board must initially review
whether these alleged incidents and conditions of employment are covered employment factors
under the terms of FECA.

4

A.K., 58 ECAB 119, 121 (2006); David Apgar, 57 ECAB 137, 140 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309, 314 (2001); Lillian Cutler, 28 ECAB 125, 129 (1976).

6

J.F., 59 ECAB 331, 338 (2008); Gregorio E. Conde, 52 ECAB 410, 411-12 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387, 391-92 (1990).

8

See William H. Fortner, 49 ECAB 324, 325 (1998).

9

Ruth S. Johnson, 46 ECAB 237, 241 (1994).

10

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

11

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611, 615-16 (2006).

6

The reaction to assigned work duties is a compensable work factor. To the extent that
appellant was reacting to the performance of her work duties, this is a compensable work factor.
She provided an account of audits conducted and alleged stress while performing the duties of
the audit. While she attributed her stress generally to the nature of her job during specific audits,
appellant did not submit any factual evidence to support her allegations of unfairness she
observed, she further alleged that her stress resulted from discovering how the findings of her
audits impacted other’s lives and the pressure she experienced in trying to find ways to reduce
costs and keep the employing establishment viable. Thus, she has simply not articulated a factor
under Cutler.12 It is essential that the record show some credible evidence to support that an
employee’s allegations are an accurate reflection of the actual regular or specially assigned
duties.
The Board notes that when appellant presented her claim to OWCP, she relied on
allegations of hostility, harassment, and discrimination by her supervisors. Appellant now
claims to have suffered stress from a recognition that her work as an auditor might result in job
loss or in disciplinary action against other employees who failed to follow procedures. She has
not abandoned her contention that she was the victim of harassment but has made substantial
new factual claims. The Board finds no support for them in the record and therefore need not
consider why they were not a part of appellant’s initial account of her employment. A wholesale
change in appellant’s factual allegations after an initial denial of a claim may raise questions of
the credibility of those facts.
Appellant also made allegations related to various administrative and personnel matters.
She alleged that on October 5, 2011 a charged incident occurred with Mr. Nkansah, who denied
that such an incident occurred. Beyond appellant’s unconfirmed statement, there is no evidence
of record to support that the incident took place in the manner she described and an employment
factor is not established. On October 14, 2011 Mr. Adusei met with appellant and Mr. Nkansah
to discuss the alleged October 5, 2011 incident. Because he was not present and because
Mr. Nkansah denied appellant’s allegation, he could not determine the truth of the matter.
Investigations are an administrative function of the employing establishment because they are
unrelated to an employee’s day-to-day or specially assigned duties or to a requirement of the
employment.13 While the employing establishment investigated appellant’s allegation of
improper behavior, there was no allegation or evidence of any error or abuse by the employing
establishment. Thus, appellant has not established a compensable work factor.
Appellant attributed her emotional condition to the review of her working papers,
meetings to review of her work, the issuance of a PEM for 60 days via e-mail and the issuance of
a PIP for 90 days. However, supervisory discussions and evaluations of job performance and
performance are administrative matters and are covered only when a showing of error or abuse is
made.14 Under these circumstances, the Board finds that appellant did not support that her
supervisors acted erroneously or abusively regarding the review of her working papers, meetings
12

See supra note 5.

13

K.W., 59 ECAB 271 (2007).

14

Beverly A. Spencer, 55 ECAB 501 (2004); Roger W. Robinson, 54 ECAB 846 (2003).

7

to discuss review of her working papers, the issuance of a PEM for 60 days and the issuance of a
PIP for 90 days. These are not compensable factors of employment.
Appellant contended that her condition was partly the result of a November 8, 2011
conversation with the audit director, Ms. Deadwyler, who told appellant that she would support
Mr. Adusei’s action if she was issued a PEM as he knows her work better. An employee’s
complaint concerning the manner in which a supervisor performs his or her duties as a supervisor
or the manner in which a supervisor excises his or her supervisory discretion fall, as a general
rule, outside the scope of coverage of FECA.15 While Ms. Deadwyler’s comment may have
disturbed appellant, the record supports that Mr. Adusei was appellant’s supervisor and was in
fact able to evaluate and review her performance. As noted, Mr. Adusei found appellant’s
working papers were not clear and concise, were difficult to review which resulted in delays.
Appellant has not established error or abuse by either Ms. Deadwyler’s comment or
Mr. Adusei’s actions. Therefore, she has not established a compensable work factor.
Appellant has attributed her condition to being directed by her supervisor to re-review her
work products during the time she took leave for the holidays. While she alleged this involved at
least 100 work products, the employing establishment stated that the total work papers was 42.
An employee’s complaint concerning the manner in which a supervisor performs his or her
duties as a supervisor or the manner in which a supervisor excises his or her supervisory
discretion fall, as a general rule, outside the scope of coverage of FECA.16 In this case, appellant
has not provided any corroborating evidence to establish an allegation of error or abuse on the
part of the employing establishment.
Appellant cited the denial of her leave requests, being placed in an absent without pay
status, and being denied access to FMLA forms when a friend requested them for her. The
Board notes that the handling of pay and leave issues17 and access to the employing
establishment pending a medical clearance, request for medical documentation,18 monitoring of
work19 and the filing of an EEO complaint alleging harassment20 are administrative matters and
not compensable absent a showing of error or abuse on the part of the employing establishment.
Mr. Adusei called appellant at home to inform her that, if she did not return to work the
next day, she would be absent without pay. Appellant stated that he called her home on
March 13, 2012 and was informed that she was in the hospital and requested FMLA on her
behalf. Mr. Adusei denied the request. Mr. Adusei stated that he did not think it appropriate to
provide official forms to strangers. He further stated that appellant could have obtained the
15

C.S., 58 ECAB 137 (2006).

16

Id.

17

Dinna M. Ramirez, 48 ECAB 308, 313 (1997).

18

James P. Guinan, 51 ECAB 604, 607 (2000); John Polito, 50 ECAB 347, 349 (1999).

19

See Lori A. Facey, 55 ECAB 217, 224 (2004).

20

Michael A. Salvato, 53 ECAB 666, 668 (2002).

8

FMLA forms from other sources. Under these circumstances, the Board finds that appellant has
not established error or abuse in denying the FMLA form to her boyfriend.
Appellant stated that she called Mr. Adusei on March 15, 2012 and left a voice message
that she would be taking a leave of absence. She stated that he disapproved her annual leave
request from March 12 to 16, 2012 and March 19 to 23, 2012, and that the requested leave was
subsequently approved. Mr. Adusei stated that he called appellant back, but nobody answered
the telephone so he left a voice message for her to submit the leave of absence request in writing,
which would be subject to management’s approval. Although appellant’s leave requests were
subsequently approved, this does not establish that the original denial of the annual leave
requests or the placement of her on AWOL were in error.21 As she did not submit corroborating
evidence establishing error or abuse, she failed to establish a compensable employment factor in
this regard.
Appellant more generally argued that she was harassed, discriminated against, and forced
to work in a hostile work environment by Mr. Adusei and Mr. Nkansah. To the extent that
incidents alleged as constituting harassment or a hostile environment by a supervisor are
established as occurring and arising from her performance of her regular duties, these could
constitute employment factors.22 However, for harassment to give rise to a compensable
disability under FECA, there must be evidence that harassment did in fact occur. Mere
perceptions of harassment are not compensable under FECA.23 The evidence does not support
the claim for harassment.
On appeal, counsel submitted a brief reiterating appellant’s allegations, asserting that she
has established compensable work factors and error or abuse on the part of the employing
establishment. The Board has reviewed the entire case record and all the documents appellant
submitted in support of her claim for an emotional condition as well as the employing
establishment response. As explained above, the Board finds that she has not established her
claim for an emotional condition as she has not attributed her claimed condition to any
compensable employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

21

See C.T., Docket No. 08-2160 (issued May 7, 2009) (the mere fact that a personnel action is later modified or
rescinded does not, in and of itself, establish error or abuse).
22

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

23

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

9

CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.24
Issued: October 2, 2015
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

Michael E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

10

